Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of allowing defendant counsel fees and expenses in the sum of $250, of which one-half, or $125, shall be payable within five days from the entry of the order herein, and the remaining $125 shall be paid on the day of trial, on the ground that the answer and affidavits served on the part of the defendant indicate that she has a meritorious defense; and that the question of the custody of the child was not properly before the court, no notice for such relief being given. Order in so far as it denies alimony affirmed, without costs. This decision is without prejudice to defendant to renew her motion for alimony if plaintiff fails to bring on the action promptly for trial. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.